—Order, Supreme Court, New York County (Kristin Booth Glen, J.), entered April 9, 1992, which, inter alia, granted the cross motion of respondent to dismiss the complaint for lack of personal jurisdiction pursuant to CPLR 308 (2) and 3211 (a) (8), unanimously affirmed, without costs.
Personal service may be effected by delivery to a person of suitable age and discretion at a defendant’s actual place of business (CPLR 308 [2]). Although the invoices of defendant-respondent, an attending physician at defendant hospital, specified two business addresses, including an office at the hospital in room 847, service was improperly made upon a hospital administrator at the administration office on the fourteenth floor (see, Glosser v Keller, 149 Misc 2d 875). Concur — Murphy, P. J., Wallach, Kupferman and Asch, JJ.